Case: 1:20-cr-00143-MWM Doc #: 30 Filed: 04/27/21 Page: 1 of 4 PAGEID #: 83

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:20-cr-143
Plaintiff, , Judge Matthew W. McFarland
V. |
CHARLES SULLIVAN,
Defendant.

 

ORDER DENYING MOTION TO AMEND BOND CONDITIONS (DOC. 26)

 

This case is before the Court on the Motion to Amend Bond Conditions (Doc. 26)
filed by Defendant Charles Sullivan. The Government filed a memorandum in
opposition to Mr. Sullivan’s motion, in response to which he has filed a reply. (See

Docs. 27, 28.) This matter is thus ripe for review.

BACKGROUND

The Indictment alleges that, on or about September 15, 2020, Mr. Sullivan,
knowing he had previously been convicted of a crime punishable by imprisonment for
a term exceeding one year, knowingly possessed a firearm, to wit, a Glock 35 .40 caliber
handgun, and that the firearm was in and affecting commerce. (Doc. 3.) On November
23, 2020, Magistrate Judge Stephanie K. Bowman entered an order setting the conditions
of Mr. Sullivan’s release pending trial. (Doc. 14.)

On January 4, 2021, the Court granted an unopposed motion to amend Mr.

Sullivan’s bond conditions to reduce his home detention restriction to curfew. (Doc. 22
Case: 1:20-cr-00143-MWM Doc #: 30 Filed: 04/27/21 Page: 2 of 4 PAGEID #: 84

at PageID# 54.) In the instant motion, Mr. Sullivan additionally requests removal of the
location monitoring condition of his bond.
ANALYSIS

Mr. Sullivan requests modification of his bond conditions based on his
compliance with those conditions and his Pretrial Services Officer’s recommendation.
He has maintained gainful employment, reported to his Pretrial Officer as directed, and
complied with the location monitoring program (the condition he wishes to remove).
The Pretrial Services Officer opined that location monitoring is no longer necessary and,
to the contrary, poses a potential hindrance to Mr. Sullivan’s overall success. This is
because, due to the curfew condition, Mr. Sullivan does not have healthy outlets for
dealing with his stress. If, for example, Mr. Sullivan were permitted to leave his house
in the evenings, he could manage his stress by going to the gym or taking a walk
outside.

The Government opposes the modification on the grounds that Mr. Sullivan is
charged with being a felon in possession of a firearm. He knew that he was not
permitted to have a firearm, due to a burglary conviction and other offenses, yet
purchased one anyway. In other words, Mr. Sullivan is before the Court because he
knowingly violated federal law. The Government's position is that this conduct does
not support providing Mr. Sullivan the ability to leave his home at night while on
pretrial supervision.

The Government also cites facts suggesting that Mr. Sullivan might have been
engaged in drug trafficking prior to his arrest. He has a separate criminal case pending

Z
Case: 1:20-cr-00143-MWM Doc #: 30 Filed: 04/27/21 Page: 3 of 4 PAGEID #: 85

in Hamilton County, in which he is charged with possession of fentanyl. Yet, the
Government notes that Mr. Sullivan has not admitted to using fentanyl, only alcohol
and marijuana. Thus, the fentanyl must have been for sale, not consumption. Mr.
Sullivan’s counsel claims, however, that closer inspection of the docket in the Hamilton
County case reveals that the drugs at issue are marijuana and cocaine—both of which
Mr. Sullivan has used in the past.

The Court must consider the factors set forth in 18 U.S.C. § 3142(g) when
determining whether there are conditions of release that will reasonably assure the
appearance of a defendant as required and the safety of the community. Those factors
include the nature and circumstances of the offense charged, the weight of evidence
against the person, the person’s history and characteristics, and the nature and
seriousness of the danger to any person or the community that would be posed by the
person’s release. 18 U.S.C. § 3142(g)(1)-(4). The Court appreciates that Mr. Sullivan has
complied with the terms of his supervised release and found gainful employment.
Nevertheless, he is charged with prohibited possession of a firearm and has a history of
drug use and possession. There can be no reasonable dispute that the Glock .40 caliber
handgun that he unlawfully possessed is capable of causing serious injury or death.
Providing Mr. Sullivan a nighttime outlet for stress reduction does not outweigh his

criminal history. The Court therefore must deny his motion to amend bond conditions.
Case: 1:20-cr-00143-MWM Doc #: 30 Filed: 04/27/21 Page: 4 of 4 PAGEID #: 86

CONCLUSION

For the reasons above, the Motion to Amend Bond Conditions (Doc. 26) is
DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
AW enh Ww DISTRICT OF QHIO

AM

a Me

 

JUDGE MATTHEW W. McFARLAND
